DISMISS; and Opinion June 30, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-01395-CV

   MITCHELL WAYNE HOBSON, JR. AND ALL OTHER OCCUPANTS, Appellant
                                V.
                 CCC & CRESTRIDGE LLC, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-05436-A

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Brown
                                Opinion by Justice Lang-Miers
       The clerk’s record in this case is overdue. By letter dated May 16, 2014, we informed

appellant that the County Clerk had notified the Court that the clerk’s record had not been filed

because appellant had not paid or made arrangements to pay for the clerk’s record. We directed

appellant to file written verification that he had paid or made arrangements to pay for the clerk’s

record or had been found entitled to proceed without payment of costs. We cautioned appellant

that if he did not file the required documentation within ten days, we might dismiss the appeal

without further notice. To date, appellant has not provided the required documentation or

otherwise corresponded with the Court regarding the status of the clerk’s record.
      Accordingly, we DISMISS this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE



131395F.P05




                                            –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

MITCHELL WAYNE HOBSON, JR. AND                        On Appeal from the County Court at Law
ALL OCCUPANTS, Appellant                              No. 1, Dallas County, Texas
                                                      Trial Court Cause No. CC-13-05436-A.
No. 05-13-01395-CV         V.                         Opinion delivered by Justice Lang-Miers,
                                                      Chief Justice Wright and Justice Brown
CCC & CRESTRIDGE LLC, Appellee                        participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellee CCC & CRESTRIDGE LLC recover its costs, if any, of
this appeal from appellant MITCHELL WAYNE HOBSON, JR. AND ALL OCCUPANTS.


Judgment entered this 30th day of June, 2014.




                                                –3–